DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 11/09/2021. The response presented amendment to claims 1, 7-10, 15-18, and 20; and cancelled claims 4-6 and 11-13 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see pages 9-17, filed 11/09/2021, with respect to claims 1-3, 7-10 and 14-20 have been fully considered and are persuasive.  The rejection of 07/09/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7-10, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20100024527 A1 and US 20130214146 A1. 
US 20100024527 A1 disclose an auto-injection system for high throughput screening of fluidic samples, the system comprising: a sample injection valve having: i. a first position that applies a reduced pressure to a sample sipper tube for aspirating a fluidic sample into the sample sipper tube, and ii. a second position that delivers the fluidic sample to a sample supply loop; a first column control valve in fluid communication with a first chromatography column, said first column control valve having: i. a first position that delivers the fluidic sample from the sample supply loop to said first chromatography column in a first direction, and ii. a second position that flows a first elution solvent over said first chromatography column in a second direction; and a second column control valve in fluid communication with a sample analyzer and a second chromatography column, and configured to facilitate a continuous flow of a second elution 
US 20130214146 A1 discloses an MS/MS mass spectrometer including a first mass separator for selecting, as a precursor ion, an ion having a specific mass-to-charge ratio from various kinds of ions, a collision cell for dissociating the precursor ion by making the precursor ion collide with a collision-induced dissociation gas, and a second mass separator for selecting an ion having a specific mass-to-charge ratio from various kinds of product ions created by dissociation of the precursor ion, and the MS/MS mass spectrometer further includes: a) a calibrating analysis execution means for collecting mass analysis data by analyzing a sample having a known mass-to-charge ratio by performing a mass scan in the first mass separator under a condition that a collision-induced dissociation gas is introduced into the collision cell while no substantial mass separation is performed in the second mass separator; b) a calibration information memory means for creating mass calibration information for the first mass separator unit, based on the mass analysis data collected by the calibrating analysis execution means, the mass calibration information reflecting a time delay of an ion in the collision cell, and for memorizing the mass calibration information; and c) an actual analysis execution means for collecting mass analysis data for a target sample by controlling a mass-scan operation of the first mass separator by using the mass calibration information memorized in the calibration 
The references separately or in combination do not appear to teach the analysis protocol comprising pre-set system parameters for chromatographic separation and mass spectrometric analysis of analytes spanning a logP range of about -1.2 to about 6, the pre- set system parameters comprising liquid chromatography run parameters and mass spectrometry system parameters that are particular to the analytes, wherein the computer- executable instructions; and chromatographic separation of the analytes using the liquid chromatography system without requiring change of the analytical liquid chromatography column, the aqueous mobile phase buffer solution, or the organic or non-aqueous mobile phase buffer solution in combination with the specific details of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861     
/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861